Citation Nr: 1431893	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran served on active duty from May 1975 to April 1976, and from September 1979 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran first entered active duty as a member of the Armed Forces prior to June 30, 1985, having active duty service that included a period from September 1979 to December 1998. 

2.  The Veteran did not have any remaining Chapter 34 educational assistance benefits available to him when he applied for Chapter 30 benefits.


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, to include conversion of Chapter 34 benefits, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7044, and 21.7050 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases. If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied. There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims that, as here, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.) As such, no further action is required pursuant to the VCAA.

The Veteran asserts that he is entitled to convert his Chapter 34 educational benefits entitlement into benefits under Chapter 30.

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3036 (West 2002 & Supp. 2010).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a)(1)-(2) (2010).

With regard to basic eligibility to Chapter 30 benefits, in the present case, the evidence indicates that the Veteran first entered the military and went on active duty in May 1975, leaving in April 1976, and reentered service in September 1979.  These dates are prior to June 30, 1985.  See DD-214 for September 1979 to August 1983, various computerized data printouts from VA, and the Veteran's July 2010 application for Chapter 30 benefits.  Accordingly, he does not meet the initial, eligibility requirements for Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(A) because he did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.

Nevertheless, under the law, an individual who was eligible for educational assistance benefits under Chapter 34, Title 38, United States Code as of December 31, 1989, may be able to establish eligibility under Chapter 30 if certain conditions are met.  Specifically, a veteran is entitled to convert remaining benefits under Chapter 34 to eligibility under Chapter 30, based solely on active duty, if the veteran completes certain academic requirements; met the requirements for Chapter 34 benefits as in effect on December 31, 1989; had remaining Chapter 34 entitlement as of December 31, 1989; served on active duty at any time between October 19, 1984 and July 1, 1985 and continued on active duty without a break in service; served at least three years of continuous active duty after June 1, 1985, forward (unless discharged early due to medical conditions, hardship, or for the convenience of the government); and received an honorable discharge.  38 U.S.C. § 3011; 38 C.F.R. § 21.7044.  Also, for individuals with remaining Chapter 34 eligibility, effective December 27, 2001, an individual must not have served on active duty on October 19, 1984; must reenlist or reenter on a period of active duty after October 19, 1984 and serve at least three years of continuous active duty after June 30, 1985 or less than three years if honorably discharged or released from active duty for one of several enumerated reasons.  38 C.F.R. § 21.7044(a)(7); Veterans Education: Incorporation of Miscellaneous Statutory Provisions, 73 Fed. Reg. 2421, 2427 (January 15, 2008).

Here, the Veteran does not qualify.  First, he does not have any remaining benefits under Chapter 34.  The Veteran does not contest the RO's determination on this matter.  Indeed, in his March 2011 VA Form 9, he concedes that he had used his Chapter 34 entitlement.

The Veteran's assertion that 38 U.S.C.A. § 3011(a)(1)(B) is in conflict with, and overrules, 38 C.F.R. § 21.7044(a)(2) is misplaced.  He notes that the statute provides, in pertinent part, that "each individual . . . as of December 31, 1989, is eligible for educational assistance benefits under chapter 34 of this title [who] was on active duty at any time during the period beginning on October 19, 1984, and ending on July 1, 1985[.] "  He argues that this overrules the requirement of 38 C.F.R. § 21.7044(a)(2) that an individual "have entitlement remaining for educational assistance allowance under [Chapter] 34," inasmuch as the statute makes no mention of remaining "entitlement."  However, this assertion does not take into consideration the fact that eligibility necessarily requires that a veteran have unused Chapter 34 benefits.  Otherwise, a Veteran could impermissibly receive full benefits under each provision.  

Further, the Veteran was serving on active duty on October 19, 1984.  As the Veteran did not file his application for education benefits until after December 27, 2001, he is not entitled to Chapter 30 benefits.  38 C.F.R. § 21.7044(a)(7).


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


